                                UNITED STATES DISTRICT COURT
                                              FOR THE
                                                                                F ~ ijfilfil ED
                               EASTERN DISTRICT OF CALIFORNIA                           OCT 1 8 2019
                                   2500 Tulare Street, Room 1501
                                                                            CLERK, U.S. DISTRICT COURT
                                        · Fresno, CA 93721                EASTERN D l ~ ~ F ~ORNIA
                                                                          BY       ··
                                                                               ~
                                                                                         DEPUfY CLER~


                      ORDER AND RECEIPT FOR TRIAL EXHIBITS

CASE NUMBER:           1:17-cv-01743-JLT

CASE NAME:             TATYANA HARGROVE v. CITY OF BAKERSFIELD, et al.

Pursuant to Local Rule 138(f), the Court orders that custody of all exhibits used, referenced
and/or admitted at trial be returned to the party who initially marked the exhibit, irrespective of
who used, referenced or admitted the exhibit at trial The parti~s shall retrieve the original
exhibits from the Courtroom Deputy following the verdict in the case. Joint Exhibits will be
returned to the submitting party unless otherwise agreed to by the parties in writing or on the
record.

The parties' counsel shall retain possession of and keep safe all exhibits until final judgment and
all appeals are exhausted or the time for filing an appeal has passed.

IT IS SO ORDERED.

Dated:       10Jr i:z ,leo,s                                        Isl Jennifer L. Thurston
                                                                    U. S. MAGISTRATE JUDGE
DATE EXHIBITS RETURNED:                   ID J\ '8   Jab) =t
Pltf Attorney: _ _    ;J_c_(_c__
                              __{;-£_-_~
                                   ___~_--
                                         .....\ __________

Pltf Attorney Signature:


DATE EXHIBITS RETURNED:

                                  ____e/
                  H:.._o::t;.=----·1'11
DeftAttorney: _ _.....                  _ _ _S
                                             ........._c....,_c,...-b,e-V1..._._ _ _ _ _ _ _ _ _ __


Deft Attorney Signature:       .aad/
                                 ......~---·~-------------------

         This document certifies that the above referenced exhibits were returned.


Date:

                                                      Courtroom Deputy
